UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6589



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CYRUS JONATHAN GEORGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CR-90-78)


Submitted:   July 22, 1998                 Decided:   August 10, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cyrus Jonathan George, Appellant Pro Se. William David Wilmoth,
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cyrus Jonathan George appeals the district court’s rder deny-

ing his petition for a writ of audita querela. See United States v.

George, No. CR-90-78 (N.D.W. Va. Apr. 16, 1998). A writ of audita

querela is available where there is a legal objection to a con-

viction that cannot be addressed in another form of post conviction

remedy. See United States v. Holder, 936 F.2d 1, 5 (1st Cir. 1991).

Because   George’s   claims   can   be   addressed   under   28   U.S.C.A.

§ 2244(b)(3)(A) (West Supp. 1998), we find that the district court

did not err in denying the writ. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                  AFFIRMED




                                    2